Fourth Court of Appeals
                                San Antonio, Texas
                                       May 13, 2019

                                    No. 04-18-00129-CV

                    Stanton P. BELL, et al., Appellants/Cross-Appellees,
                                        Appellants

                                             v.

            CHESAPEAKE EXPLORATION, LLC, Appellee/Cross-Appellant,
                              Appellees

                 From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CI22093
                      Honorable Cathleen M. Stryker, Judge Presiding

                                      ORDER
Sitting:     Rebeca C. Martinez, Justice
             Irene Rios, Justice
             Beth Watkins, Justice

       The panel has considered the appellees’ motion for panel rehearing and the motion is
hereby DENIED.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2019.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court